DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statements
1.	The information disclosure statements (IDS) submitted on 10/29/2021, 03/05/2021, 01/27/2021 and 02/13/2020 have been considered by the examiner.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

4.	Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lysyansky et al., U.S. Patent Publication No. 2005/0187472 A1, and further in view of Schuman et al., U.S. Patent No. 6,440,072 B1.
	Regarding claim 35, Lysyansky discloses a method for providing robotic assisted laproscopic ultrasound (There is nothing in claim body regarding the term robotic assisted laproscopic ultrasound, therefore the claim body will be read ultrasound image from any ultrasound system. Further adding, 
generating a clickable thumbnail of the ultrasound image; associating the stored position and orientation with the clickable thumbnail; and displaying the clickable thumbnail on a display screen (para 0015 – icon associated with the acquired image; para 0040 – the selected icon will be highlighted in the protocol list 305 and the associated image 302 shown on display 300. In one embodiment, image 302 is shown simultaneously with the highlighted icon – since the acquired image is associated with the icon, the stored position and orientation are associated with the icon, as selecting icon selects the image associated with it). 
Lysyansky as cited teaches icon associated with the acquired image but does not explicitly teach generating the icon or “generating a clickable thumbnail of the ultrasound image”. However, examiner here asserts that generating an icon/thumbnail of the ultrasound image is very well known in the art, and further cites Schuman to provide evidentiary teachings. Schuman teaches “the scale and resolution of the ultrasound image is reduced from a full-size image format to an “icon”, “thumbnail”, or “postage stamp” format. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to use the teachings of Schuman of generating an icon/thumbnail of . 

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
6.	Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of U.S. Patent No. 10,646,293 B2 (herein referred to as Hasser). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 35 has been analyzed and rejected as per claim 7 of Hasser (claim 7 recites the combination of subject matter from claim 7 and 1
Regarding claim 35, Hasser discloses a method for providing robotic assisted laproscopic ultrasound, comprising capturing an ultrasound image using an ultrasound probe disposed at a position and orientation, storing information of the position and orientation (claim 1 - col. 15, lines 51-52 – first ultrasound image slice of an object previously captured by the ultrasound probe while at a first location; claim 7 – col. 16, lines 26-30 – prior orientation is required, hence storing prior first location and prior orientation is inherently required here);
generating a clickable thumbnail of the ultrasound image; associating the stored position and orientation with the clickable thumbnail; and displaying the clickable thumbnail on a display screen 

7. 	Claims 24 and 36 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 25-34 are objected for just being dependent upon an objected claim 24.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).